Title: To James Madison from Jonathan Russell, 2 January 1811
From: Russell, Jonathan
To: Madison, James


Sir
Paris 2nd January 1811.
The inclosed is a sketch of a treaty and convention which, after much conversation between the Marquis of Almanara his agents and myself, was drawn up & contains in my opinion the most favourable terms on which can be obtained an extinguishment of the title claimed by the actual king of spain to the whole of the territory therein mentioned. The Marquis of Almanara appeared in this business to act from a conviction that this territory was beyond the reach of his master & that it was no longer in his power to maintain its dependence on the Spanish throne. Pride & perhaps poverty, forbid him however to abandon it without a valuable consideration & the end of his conferences with me was evidently to ascertain what in my opinion was the maximum which the United States would be willing in existing circumstances to allow for it. On my part I endeavoured to depreciate its value—& the title which King Joseph could give to it. From the first I adhered to two leading principles—vizt—that the right of the United States to the territory between the Perdido & the Sabine should not be called in question & that for the cession of Florida to the Eastward of the Perdido an equivalent should be found in the vacant lands of the territory thus ceded and in the vacant lands of the disputed territory laying between the Sabine & the Rio Bravo. This basis being settled the quantity & location of the land to be reserved by the King of Spain formed the principal subject to be discussed. The result of this discussion will appear in the plan of the convention herein inclosed.
I have reason to beleive that the Marquis of Almanara proceeded in this business with the knowledge of the Emperor. In the course of it I was sorry however to perceive the agency of two men whose established character for extensive speculation might render suspicious the fairest negociation. These two men were David Parish & Daniel Parker. The reputation of the first I beleive to be unblemished but it is said the second has sometimes made those sacrifices to interest which honest men avoid. This man had the indiscretion to observe to me one day that he expected a handsome share in the transaction & looking at me significantly “I intend” says he “that all my friends who aid in the operation shall be provided for.” I felt too well his meaning but passing coldly to another part of the subject I endeavoured to appear to disregard it. I am however to this moment puzzled to decide whether the Marquis of Almanara originated at this time the discussion and sought these men for agents to raise funds out of the reserved lands—or whether they originated it & brought him forward merely to aid in their purposes of speculation. To decide this however cannot be important as far as it does not affect the terms of the bargain. I satisfied myself that the twenty-five millions of acres were to be converted into money for the Spanish Government but that the seven millions were to be used as a bonus for Almanara & his coadjutors at court in obtaining the ratification of the treaty & for the Gentlemen above mentioned. The loan was partly also to be distributed in this way & partly to be appropriated to surveying the lands. I have no doubt that two millions of dollars down would procure all the title which King Joseph can give to the Floridas & run our boundary line from the mouth of the Bravo to the mouth of the Cumberland.
It does not become me to give an opinion upon the propriety of treating with him & thereby recognizing him as king of Spain & in doing so provoke perhaps hostilities with the Regency & its allies but I have felt it my duty to lay before you either directly or indirectly all that I may learn or in which I may be concerned while I am charged with the affairs of the American legation here. In my conversations with the Marquis of Almanara I distinctly & repeatedly declared to him that I was without the shadow of authority to treat for the Floridas or any other territory & that whatever I might agree to would not even be entitled to the notice much less to the sanction of my government. On his part also he avowed that he was without authority but he said that he would take the project of the treaty & convention to Madrid and lay it before his King. He left here a few weeks since & we have already heard of his arrival at Valadolid.
I should have written on this subject by the Commodore Rogers but I feared, should she fall into the hands of the English, that the discovery of my conversations with Almanara might lead to unpleasant consequences. I do not address myself to the secretary of state as I do not wish to give to what I have done an official character—but I communicate it to you, & to you only, knowing it to be my duty during my brief residence here to reveal every circumstance of my conduct & hoping, if I be guilty of any indiscretion, that I shall be judged with indulgence. I am Sir with the highest respect Your faithful & Obt Servt.
Jona Russell
N.B. I ought to have said to you that the marquis of Almanara is Minister of Interior to King Joseph.
